Case 1:19-cv-04668-JRS-DML Document 40 Filed 07/14/20 Page 1 of 2 PageID #: 140




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 RICHARD CLEMONS,                      )
                                       )
                Plaintiff,             )
                                       )       Case No. 1:19-cv-04668-JRS-DML
         v.                            )
                                       )
 INDIANA UNIVERSITY LAW                )
 SCHOOL, DEAN OF STUDENT               )
 AFFAIRS JANE DOE #1, and              )
 JANE DOE #2                           )
                                       )
                Defendants.            )

               DEFENDANTS THE TRUSTEES OF INDIANA UNIVERSITY’S
                  AND DEAN OF STUDENT AFFAIRS JANE DOE #1’S
                         MOTION TO STAY DISCOVERY

         Defendants The Trustees of Indiana University1 (the “University”) and Dean of Student

 Affairs Jane Doe #1 (“Jane Doe #1”) (collectively, the “IU Defendants”), by counsel, move to stay

 discovery pending the Court’s ruling on the IU Defendants’ Motion to Dismiss [Dkt. 34]. In

 support of this Motion, the IU Defendants are simultaneously filing their supporting brief.

                                               Respectfully submitted,

                                               James R. A. Dawson
                                               James R. A. Dawson, #20086-49
                                               Tristan C. Fretwell, #35232-53
                                               Taft Stettinius & Hollister LLP
                                               One Indiana Square, Suite 3500
                                               Indianapolis, IN 46204-2023
                                                (317) 713-3500 – firm phone
                                               (317) 713-3699 – firm fax
                                               jdawson@taftlaw.com
                                               tfretwell@taftlaw.com

                                               Counsel for The Trustees of Indiana University and
                                               Dean of Student Affairs Jane Doe #1

 1The likely proper name for Defendant Indianapolis University Law School is “The Trustees of Indiana
 University.” See Ind. Code § 21-27-4-2.
                                                  1

 27536770.1
Case 1:19-cv-04668-JRS-DML Document 40 Filed 07/14/20 Page 2 of 2 PageID #: 141




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 14, 2020, a copy of the foregoing was filed electronically.

 Service of this filing will be made on all ECF-registered counsel by operation of the Court’s

 electronic filing system. Parties may access this filing through the Court’s system.

         I further hereby certify that on July 14, 2020, a copy of the foregoing was mailed, by first-

 class U.S. Mail, postage prepaid and properly addressed and emailed to the following:

         Richard Clemons
         c/o James Thomerson
         326 S. Broadway
         Lexington, KY 40503
         Rick707law@outlook.com


                                               James R. A. Dawson
                                               James R. A. Dawson




                                                  2

 27536770.1
